Title: To Thomas Jefferson from Etienne Clavière, 12 September 1788
From: Clavière, Étienne
To: Jefferson, Thomas


          
            
              Monsieur
              L’Ambassadeur
            
            Paris le 12. 7br. 1788
          
          Le porteur de la presente est Monsieur Dupont Beaufrere de Monsieur Brissot de Warville. Il se propose de passer en Amérique plutot que plutard; et voudroit n’être pas dans la nécessité de s’embarquer en Angleterre. Il merite à tous égards l’interest que vous voudrez bien prendre à lui. La Guerre l’a obligé d’abandonner des établissemens qu’il avoit fait en Crimée et qu’il pourra remplacer plus avantageusement et plus paisiblement dans quelque contrée des Etats unis. Il seroit difficile de leur procurer un citoyen plus recommandable.
          J’ay l’honneur d’etre avec beaucoup de considération Monsieur l’Ambassadeur Votre très humble & très obeissant serviteur,
          
            E. Claviere
          
        